MEMORANDUM OF DECISION.
Cheryl G. Skillings appeals from a judgment of the Superior Court (Cumberland County) affirming a judgment of the District Court (Portland) convicting her of the offense of operating under the influence. 29 M.R.S.A. § 1312-B (Supp.1983-1984).
The sole issue presented on appeal arises from the fact that the arresting officer testified at trial to observations of certain physical characteristics which defendant exhibited prior to being placed under arrest and which were not recorded in his arrest report. Defense counsel received a copy of the arrest report as part of discovery under M.R.Crim.P. 16. Defendant interposed no objection to the officer’s testimony at trial and she does not now contend that there was a violation of the rules of discovery. Rather, defendant asserts without any citation of authority that the State was required to disclose the officer’s observations to the defense prior to trial and that the introduction of the evidence deprived her of due process under the Fourteenth Amendment to the United States Constitution. Her argument is without merit.
The entry shall be:
Judgment affirmed.
All concurring.